DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 03/15/2021. Claims 2-3 and 8-9 were canceled. New claim 15 was added.
Response to Arguments
Applicant’s arguments, filed 03/15/2021, with respect to claims 1, 4-7, and 10-15 have been fully considered and are persuasive. The obviousness rejections are withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1, 4-7, and 10-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “manage a plurality of objects respectively corresponding to a plurality of logical address ranges” and “in accordance with the determined frequency of writing to each of the plurality of logical address ranges, change the number of namespaces to be assigned to each of the plurality of logical address ranges” in combination with the overall claimed limitations when interpreted in light of the specification.
Kim US 2012/0254581 and Liu US 2014/0281040 are the prior art of record for this application.
Both Kim and Liu are both completely silent about the claim limitation “manage a plurality of objects respectively corresponding to a plurality of logical address ranges”.
The second claim limitation is somewhat taught by Liu. In para 0054 of Liu, a VM that has an assigned namespace corresponding to a logical address range may additionally share another namespace corresponding to another logical address range. However, this teaching of Liu does not exactly correspond to the claim limitation “change the number of namespaces to be assigned to each of the plurality of logical address ranges” since Liu additionally assigns another namespace with a different logical address range to the VM. Moreover, Liu is completely silent about “in accordance with the determined frequency of writing to each of the plurality of logical address ranges”.
Therefore, independent claim 1 is not obvious in view of Kim and Liu. An updated search was conducted and it appears that prior art at this time neither anticipates nor renders obvious the above two claim limitations. Therefore, claim 1 is allowable.
Independent claims 13-14 include similar language and these claims are allowable for the same reason.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID YI/Supervisory Patent Examiner, Art Unit 2132